NUMBER 13-22-00267-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JORGE ALI MORENO,                                                                Appellant,

                                              v.

THE STATE OF TEXAS,                                                                  Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT
                Before Justices Benavides, Hinojosa, and Silva
                              Order Per Curiam
      This cause is before the Court regarding the appellant’s failure to request a

reporter’s record. On July 25 ,2022, the Clerk of this Court notified appellant that the

reporter’s record was originally due on July 25, 2022, and that the court reporter, Lisa

Kinsel,   had   notified this Court   that   appellant   failed   to   request   a    reporter’s

record. Appellant failed to respond to the Court’s notice.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 35.3(b), (c). Accordingly,

this appeal is abated and the cause remanded to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal; (2) whether his present attorney will diligently

pursue the appeal; (3) if it be determined that the present attorney will not diligently pursue

the appeal, whether appellant is indigent, and if so, whether other counsel should be

appointed to represent him; (4) if appellant is not indigent and the present attorney will

not diligently pursue the appeal, what steps need to be taken to ensure that appellant will

promptly obtain the services of another attorney to pursue the appeal; and (5) if any other

orders are necessary to ensure the proper and timely pursuit of appellant’s appeal. If

new counsel is appointed, the name, address, email address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings, together with any orders it may enter, to be

included in a supplemental clerk’s record. Furthermore, the trial court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record shall be filed with the Clerk of this

Court on or before the expiration of thirty days from the date of this order.


                                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of August, 2022.

                                              2